IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

SYLVESTER MITCHELL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-2967

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/

Opinion filed January 15, 2015.

Certiorari – Original Jurisdiction.

Sylvester Mitchell, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.